Citation Nr: 1427987	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1998 to March 1999; from March 2003 to July 2003; September 2003 to May 2004; and from October 2004 to January 2006.  The Veteran served in Iraq and was awarded the Combat Action Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Des Moines, Iowa, Regional Office (RO) which granted service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of September 20, 2007.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that an initial 30 percent evaluation is warranted for his PTSD as his service-connected disability is productive of symptoms including nightmares, depression, weekly panic attacks, anxiety, suspiciousness, and an "occasional decrease in work efficiency."  He clarified that while he "did not want to hurt myself, but could list several others I would gladly hurt."  The accredited representative notes that the Veteran was last afforded a VA psychiatric evaluation in October 2011.  He requests that the Veteran's appeal be remanded to the RO so that he could be afforded further psychiatric examination.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the reported increase in severity of the Veteran's PTSD symptomatology, the Board finds that further VA psychiatric evaluation is needed.  

Additionally, there appear to be outstanding treatment records.  VA outpatient treatment records dated in May 2007 refer to scanned outside mental health treatment records.  The Board is not able to view these scanned documents.  The Veteran also submitted a September 2007 statement of S.L.V., Ed.D who reported seeing the Veteran on four occasions.  In a February 2008 statement the Veteran explained Dr. V. was a private psychiatrist that he was referred to by VA psychiatrists.  He indicated he saw Dr. V. once a week.  Dr. V's treatment records have not been obtained.

Clinical documentation dated after October 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his PTSD and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

The RO should specifically request the records of Dr. V.

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran, including that provided after October 2011, not already of record.  

All items scanned into VISTA imaging should be associated with either the claims file or the Virtual VA file.

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  Then schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's PTSD upon his vocational pursuits.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of the initial evaluation of the Veteran's PTSD.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

